Citation Nr: 0623070	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-34 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for paravertebral myositis, 
degenerative joint disease of the lumbar spine and chronic 
low back pain (claimed as a low back condition).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1953.

This appeal is from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The veteran subsequently relocated to 
the area served by the St. Petersburg, Florida, RO, which now 
has original jurisdiction over in this case.


FINDING OF FACT

The veteran's paravertebral myositis, degenerative joint 
disease of the lumbar spine and chronic low back pain did not 
begin or get worse in service.


CONCLUSION OF LAW

Paravertebral myositis, degenerative joint disease of the 
lumbar spine and chronic low back pain was not incurred in or 
aggravated by wartime service, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. § 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

"The Secretary [of Veterans Affairs] In considering all 
information and lay and medical evidence of record, when 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant."  38 U.S.C.A. § 5107(b) (2005).

The veteran's claim fails because the preponderance of the 
evidence is against his claim.  The evidence of incurrence in 
service is not credible or it is of less probative value than 
the evidence against finding incurrence in service.  There is 
credible, probative evidence that the veteran's low back 
condition began many years after service.  With a 
preponderance of the evidence against finding the veteran 
incurred a low back disease or injury in service, there can 
be no probative evidence linking a current diagnosis with an 
injury or disease incurred or aggravated in service.

This is a case of possibly lost service records, so the Board 
will take will take great care to weigh the evidence and 
discuss the reasons and bases for the decision and to 
determine whether there is evidence for and against the 
veteran's claim that by its probative weight is in equipoise, 
or nearly in equipoise, so that VA can give the veteran the 
benefit of the doubt.  See O'Hare v. Derwinksi, 1 Vet. App. 
365 (1991) (Board to take great care in cases where service 
records are unavailable).

A December 1995 VA examination in conjunction with a 1995 
claim for VA pension benefits diagnosed mild paralumbar 
fibromyositis and chronic low back pain.  A January 1996 VA 
spine examination diagnosed lumbar paravertebral myositis and 
degenerative joint disease by x ray study.  A September 1997 
VA spine examination restated the January 1996 diagnosis.  
Thus, there is medical evidence of a current disability.

The veteran stated in October 2002 that he developed a bad 
back in service while working as a clerk and typist, first 
while stationed in Puerto Rico, then while stationed in 
Korea.  He reported that he was seen at the dispensary at 
Camp Tortuguero.  He stated that his back pain got worse 
while in Korea, where he was again seen at the base 
dispensary and treated with pain pills.  He reported that 
during the five years after separation from service a private 
physician in New York found that his sacrum and coccyx were 
in "bad condition" and prescribed pain pills.  He averred 
that he returned to Puerto Rico in 1958.  He stated he does 
not recall the specific time he started going to the Veterans 
Hospital for continuing care, where he was told his lower 
spine was in "bad shape."  He stated that in 1995 he 
applied for a VA pension because of his back condition, but 
he did not apply for disability compensation because in 1995 
he did not know he was entitled to compensation for a back 
condition that started in service.

The veteran submitted additional statements to the same 
effect in March, May, August, and December 2003, July and 
October 2004, July and August 2005, and March and May 2006. 

An April 2003 statement from the veteran daughter who 
reported, in essence, that her father struggles with back 
pain that started while in the military service.  She 
explained the cultural reasons he did not seek medical care 
for the pain he suffered with for almost all of his adult 
life.  She asserted that VA has the records of his VA medical 
care and evaluations done in San Juan, which state how bad 
his back condition is.  She asserted lack of understanding 
what more evidence VA needed, because VA had not been very 
specific as to the nature of information it requested.  

In August 2003 the veteran submitted five copies of a 
statement he prepared, each signed by a different person.  
The statement is as follows:

I, the person signing this statement, 
affirms: that I personally know [the 
veteran] before, during and after the 
Korean War days.  That he had been 
complaining of low back pain during and 
after his service in the United States 
Army, approximately since 1952.  That I 
gave him permission to write this 
statement in English on my behalf.

This evidence comprises the only evidence of incurrence of 
the veteran's claimed back conditions in service.  On its 
face, it is evidence of incurrence of the claimed back 
condition in service and of continuity of symptomatology.  To 
find that the veteran has established incurrence of a back 
condition in service, the above evidence must be assessed for 
its credibility and probative value and weighed against any 
contrary evidence that is also assessed for its credibility 
and probative value.  Then, if the evidence is in equipoise, 
i.e., unless the preponderance of the evidence is against 
finding incurrence in service, incurrence in service will be 
established. 38 U.S.C.A. § 5107(b) (2005); 38 C.F.R. § 3.102 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Once 
incurrence is established, sufficient evidence of a nexus 
between the current disability and service will establish 
entitlement to service connection.  Evidence that a condition 
was "noted in service" and that there has been "continuity 
of symptomatology" thereafter is a basis for service 
connection, 38 C.F.R. § 3.303(b) (2005), if there is also 
evidence of a nexus between the current diagnosis and the 
condition in service or between the current diagnosis and the 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).

The veteran's service medical records are unavailable.  The 
service records of veterans, including medical records, are 
archived at the National Personnel Records Center in St. 
Louis, Missouri.  In 1973 a fire at the NPRC burned the 
service records of veteran's of certain branches of service 
during a certain period of time, including the records of 
Army veteran's of the Korean conflict.  The inability of the 
NPRC to produce the veteran's records is not proof the 
alleged records ever existed, but if they were at the NPRC at 
the time of the fire, they probably burned.  VA requested 
records from such alternative sources as could be searched 
with the information available.  VA asked the veteran several 
times to provide unit designation and other information about 
his service specific enough to enable an attempt to find 
other, possibly corroborating, service records.  The veteran 
has not produced information sufficient to enable 
investigation of any alternative sources that can be searched 
only upon identification of his unit membership in greater 
detail than he has provided, or by identification of medical 
facilities that he has not provided.

The veteran has reported that medical records from private 
physicians who treated him after service are unavailable.  He 
has provided VA no information to assist him to seek private 
records.  His statements can be read to imply VA treatment 
circa 1958, but he has actually reported no contact with VA 
medical services prior to 1995.

In November 1995 the veteran submitted a claim for VA pension 
benefits.  To do so, he filed VA Form 21-526, entitled 
"VETERAN'S APPLICATION FOR COMPENSATION OR PENSION."  Under 
the title is the statement, "IMPORTANT: Read attached 
General and Specific Instructions before completing this 
form."  The instructions describe disability compensation 
and disability pension benefits in fair detail.  They 
identify compensation as a benefit paid for disability 
resulting from disease or injury incurred in service, and 
pension as a benefit paid for disability resulting from 
disease or injury not incurred in service.

VA regulation requires completion of VA Form 21-526 at least 
once before VA can pay disability compensation.  See 
38 C.F.R. § 3.151(a) (2005).  A claim for pension may be 
considered a claim for compensation.  Id.  The requirement 
that an applicant for pension or compensation complete the 
required form ensures that applicants are informed of these 
benefits and the basic requirements for eligibility.  The 
veteran's completion of the form compels the conclusion that 
he knew of disability compensation benefits.

The form requires the applicant to write answers or provide 
information in response to a series of numbered questions or 
items.  Those are, in pertinent part, "Item 17. Nature of 
sickness, disease or injuries for which this claim is made 
and date each began."  The veteran wrote, "Spinal cord 
condition," without stating a date of onset.  Under the 
boldface heading, "SKIP ITEMS 19, 20 AND 21 IF YOU ARE NOT 
CLAIMING COMPENSATION FOR A SERVICE-CONNECTED DISABILITY."  
Under this heading, another heading stated, "IF YOU RECEIVED 
ANY TREATMENT WHILE IN SERVICE, COMPLETE THE FOLLOWING 
INFORMATION."  The veteran wrote "None" in response to the 
following list of questions: "19A. Nature of sickness, 
disease, or injury" (Item 19 also inquired of the treatment 
dates of sickness, disease, or injury in service, the name, 
number or location of the treating facility, and the 
veteran's organization or unit at that time); "20. List 
civilian physicians and hospitals where you were treated for 
any sickness, injury, or disease for which you are claiming 
service connection before during or since your service and 
any military hospitals since your last discharge;" and "21. 
List persons other than physicians who know any facts about 
sickness, disease or injury shown in item 19A, which you had 
before, during, or since your service."  

The veteran's completion of the form is reasonably construed 
as affirmatively disclaiming that his back condition began in 
service.  Given the instructions and the headings on the 
form, there is no rational explanation for the veteran's 
disclaimer if he was suffering from a disabling back 
condition that he, and five affiants, and his daughter knew 
began in service and had persisted since.  The reasonable 
inference is that the veteran was not suffering from a back 
condition that began in and persisted since service.

When the veteran saw the VA compensation and pension examiner 
in December 1995, he reported a history of back pain "since 
two years ago."  In January 1996 he told a different VA 
compensation and pension examiner that his symptoms started 
"since several years ago."  On VA compensation and pension 
examination in September 1997, he told the same examiner he 
saw in January 1996 that "since more than four years ago 
started with low back pain associated with numbness of the 
right thigh."  These statements are credible and probative 
evidence of the time of onset of the veteran's back 
conditions, because there is no apparent reason to misstate 
the history of onset, and they are consistent with one 
another, even to the point of the 1997 statement allowing for 
the two-year passage of time since the 1995 report of a two-
year duration.

The veteran acknowledged this history in his December 2003 
statement.  He stated, "Maybe I said that my back pain was 
two or more years old but the real matter is that I could 
have said that it was ten or twenty years old and it was also 
the truth.  In fact I could even have said that it was fifty 
years and that was also the truth."

This statement begs the question, why didn't he tell the 
examiners when his back condition started?  The veteran's 
statement is not a believable explanation for the 
inconsistency between the history he reported on three VA 
examinations and his current claim.  It does not explain the 
consistency between his statements on the November 1995 VA 
Form 21-526 and the history he told three VA examination 
reports.  The evidence better supports the conclusion that 
his back conditions began many years after service.

The statements of the five acquaintances have insufficient 
probative weight to counterbalance the great weight of the 
veteran's November 1995 disclaimer that anyone knew of a 
condition that began in service or of his December 1995, 
January 1996, and September 1997 reports of recent onset.  
They do not gain probative value by corroborating testimony 
that is independently impeached.

This decision need not reach the question whether there is 
medical evidence of a nexus between the current disability 
and the condition incurred or aggravated in service.  The 
determination of incurrence in service is inherently a 
finding of fact properly made by the fact finder; in this 
instance the Board.  In light of the Board's finding that the 
veteran did not incur any disease or injury of his back in 
service, a medical opinion of a nexus between the current 
disability and service would be based on the veteran's 
rejected history, and the medical opinion would also have to 
be rejected.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(Board not bound to accept physicians' opinions based on 
claimant's recitation of events).  The record in this case 
contains ample contradictory evidence to reject a medical 
opinion based on the veteran's history, notwithstanding the 
corroborative testimony.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2006).

The veteran has expressed his belief that his claim is denied 
only because the government lost his service medical records, 
which would have proven the onset of his back condition in 
service.  That is not the only reason his claim is denied.  
While it is true that if service medical records existed that 
showed a diagnosis, treatment, or even complaints about his 
back there would be a basis to seek a medical opinion whether 
his current condition is linked to a condition shown in his 
service medical records, or whether his current condition is 
linked to symptoms shown by evidence to have started in 
service and persisted continuously.  The lack of those 
records does not preclude him from establishing service 
connection.

His claim is denied because he denied incurrence of back 
problems in service in a context that makes his denial more 
believable than his later allegations of incurrence in 
service.  He reported that he had no medical problems in 
service, had no treatment in service, had no civilian 
treatment after service, and that there is no one who knew of 
a medical condition in service.  He reported these things in 
a context in which reasonable minds would have known to 
report the onset of back problems in service if it they had 
begun then, and in which it was unreasonable to fail to 
report the onset of back problems in service if they actually 
began then.

II.  Duty to Notify and to Assist

VA notified the veteran in October 2002, prior to initial 
adjudication of his claim, of the information and evidence 
necessary to substantiate his claim, of his right to VA 
assistance and of his and VA's respective burdens in 
producing information and evidence.  The letter did not 
explicitly request the veteran to submit evidence in his 
possession generally, but it did specifically request service 
medical records if he had any.  It did inform him generally 
of his role in producing evidence as well as information for 
VA's use to obtain evidence.  In requesting him to sign a 
release of information, the letter advised him that he could 
submit the evidence himself.  It told the veteran to "send 
us the evidence we need as soon as possible" to help with 
his claim.  It further told him to send the information 
describing evidence, "or the evidence itself," to the 
address.  Read all together, it is reasonable to conclude 
from this letter that the veteran knew to submit evidence in 
his possession.  Pelegrini v. Principi, 18 Vet. App. 112, 
118-19 (2004).

VA notified the veteran in October 2002 and again in March 
2003 of the probable loss of his service records; both 
letters identified and requested the information necessary to 
enable VA to seek service records from alternative sources.  
Another letter of June 2005 reiterated the scope of VA's duty 
to notify him and to assist him with his claim, explicitly 
asking for information in his possession.  The veteran's 
multiple statements regarding the loss of his service records 
and the unavailability of private treatment records show his 
actual knowledge of the information and evidence necessary to 
substantiate his claim.  Although VA did not provide the 
veteran notice of the rating and effective date elements of 
his claim, the result in this appeal renders those breaches 
of VA's duty moot and without prejudice to the veteran's 
case.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In 
sum, VA has discharged its duty to notify in this case.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

VA has obtained all evidence of which it had notice and 
information or authority necessary to obtain the evidence.  
Significantly in this regard, VA furnished the veteran a 
National Archives and Records Administration (NARA) form to 
provide the detailed information necessary to reconstruct 
service medical data.  The veteran returned it with the same 
vague or incomplete information previously of record and that 
VA previously told him was insufficient.  VA followed up by 
notifying the veteran that his response was inadequate.  No 
further information has been forthcoming.  The veteran has 
not authorized VA to obtain any private information or 
evidence.  He alluded to VA treatment, but he never reported 
an actual date of contact with a VA medical facility before 
1995.  The veteran has not been forthcoming or cooperative 
with VA's efforts to assist him, as he is required to be.  
38 C.F.R. § 3.159(c)(1)(i), (2)(1) (2005).  VA attempted to 
obtain records from the Social Security Administration, but 
the SSA notified VA by letter of September 2005 that those 
records could not be located.  The explicit statement from 
the custodial agency that the requested federal records could 
not be produced was sufficient for VA to conclude it would be 
futile to make further efforts to obtain records of that 
agency.  38 C.F.R. § 3.159(c)(2).  An October 2005 
supplemental statement of the case notified the veteran that 
VA had failed to obtain SSA records.  The veteran did not 
respond.

Finally, VA did not examine the veteran in the context of his 
claim for service connection for back conditions.  VA did not 
seek a medical opinion.  In prosecuting his claim, the 
veteran did not satisfy the requirements of entitlement to a 
VA examination: The information or evidence of record did not 
"establish[] that the veteran suffered an event, injury or 
disease in service."  38 C.F.R. § 3.159(c)(4)(B).  

In sum, VA has discharged its duty to assist the veteran to 
obtain evidence to substantiate his claim, and its duty to 
notify him of failed such efforts, and its duty for follow-up 
of such failed efforts.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).


ORDER

Service connection for paravertebral myositis, degenerative 
joint disease of the lumbar spine and chronic low back pain 
(claimed as a low back condition) is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


